                 Case 1:21-cv-00016-SAB Document 9 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   SARAH MCGEORGE,                                   Case No. 1:21-cv-00016-SAB

12                   Plaintiff,                        ORDER ADVISING PARTIES OF STAY OF
                                                       ACTION PURSUANT TO GENERAL
13          v.                                         ORDER 615

14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17         On January 5, 2021, Sarah McGeorge (“Plaintiff”) filed this action seeking judicial

18 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

19 application for disability benefits pursuant to the Social Security Act.    (ECF No. 1.)     On

20 February 8, 2021, a summons was returned showing Defendant was served on January 28, 2021.

21 (ECF No. 8.)

22         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

23 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

24 Appellate Hearings Operations and may resume preparation of a certified copy of the

25 administrative record.

26 / / /
27 / / /

28 / / /


                                                   1
               Case 1:21-cv-00016-SAB Document 9 Filed 02/09/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      February 9, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
